DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Final Office Action is necessitated by the Amendment filed 9/22/2021, but in the interest of advancing prosecution, the arguments will be addressed.
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive.
Regarding independent claim 21, Applicant argues that Contag pertains to imaging fibers before they are spliced, and therefore Acuna in view of Contag does not teach “an optical imaging device positioned so as to provide images of a proximal face of the connector termination, wherein the images indicate whether the proximal face of an at least partially-fused connector termination meets a pre-determined specification.”
As outlined in the rejection below and the Non-Final Rejection of 6/23/2021, Acuna, not Contag, is being relied upon to show a fused connector end by applying heat to fuse an optical fiber to a ferrule. Contag provides the teaching of an optical imaging device used to image a fiber. The system of forming a fused connector end of Acuna is being modified with the fiber imaging device of Contag. Therefore, it is irrelevant whether Contag is being used for fusing or splicing, because Contag is being relied on for the teaching of imaging a fiber, not fusing a fiber. Furthermore, as discussed in the Non- Final Rejection of 6/23/2021 and further explained in the rejection below, it would have been obvious to ensure the fiber meets a pre-determined specification, especially since the claims do not define the pre-determined 
Regarding independent claims 34 and 38, Applicant argues Acuna in view of Contag does not teach “the first viewing axis is parallel to or coaxial with a longitudinal axis of the optical fiber.” Applicant’s Figs. 3A and 3B show 3 imaging devices (10, 10’, 10”) on the x, y, and z axes. Contag shows two imaging devices (31, 32) on the x and y axes. Contag shows the cameras along the x and y axes as an example, but is not limited to these axes. Contag discusses recording the images from different directions, and can have the cameras be along any combination of axes (e.g x and z, y and z, etc.) or any angles greater or less than 90˚ (para [0021]). Therefore, Contag’s imaging devices are capable of having a first viewing axis parallel or coaxial with a longitudinal axis of the optical fiber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0235973 A1 Acuna (herein “Acuna”) in view of US 2009/0207402 A1 Contag (herein “Contag”).
Regarding claim 21, Acuna discloses a system for forming a fused connector end, the system comprising: a heat source configured to apply heat to a proximal portion of a connector termination in order to fuse an optical fiber (12) to a ferrule (16) (paras [0015, 0026, 0027]). 
Acuna is silent as to an optical imaging device positioned so as to provide images of the proximal portion of the connector termination. However, Contag discloses a device for fusion splicing fibers that 
Regarding claims 22 and 39, Contag discloses in Fig. 1, the optical imaging device is a first optical imaging device (31) having a first viewing axis (shown by dotted line extending to 31), and wherein the system further comprises: a second optical imaging device (32) having a second viewing axis (shown by line extending to 32), wherein the second viewing axis is different from the first viewing axis (paras [0015, 0021, 0026, 0027]). 
Regarding claims 23, 35, and 40, Contag does not explicitly discloses a third optical imaging device, however Contag contemplates and is not limited to exactly two cameras (paras [0021, 0028]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a third imaging device, so as to increase the precision of the alignment and fusion. This would be especially beneficial for devices on a micro and a nano level and in devices that require very precise alignment for increased accuracy and decreased loss. 
Regarding claims 24 and 36, Contag is silent as to the first viewing axis is parallel to or coaxial with a longitudinal axis of the optical fiber. However, arranging and adjusting the viewing axis of the camera so as ensure the best view for alignment would require only routine skill in the art and would 
Regarding claim 25, Contag discloses in Fig. 1, the optical imaging device is movable relative to the heat source provide imaging along a plurality of viewing axes (paras [0004, 0006, 0007, 0010, 0021-0028]). 
Regarding claim 26, Contag discloses the imaging device includes a microscope or an image sensor (para [0021]). Optical microscopes are well known and readily available in the art. Using the optical microscope taught by Contag would result in accurate imaging and would require only routine skill in the art.
Regarding claim 27, Acuna discloses the heat source is a first heat source, and further comprising a second heat source (paras [0015, 0027]). 
Regarding claims 28 and 29, Acuna is silent as moving the heat sources and their exact locations. However, moving and adjusting the location of the heat sources so that they are efficient and effective and fusing would have been obvious to one of ordinary skill in the art. Ensuring the proper location to result in the appropriate level of melting would require only routine skill in the art. 
Regarding claim 30, Acuna discloses the heat source is oriented substantially perpendicular relative to a longitudinal axis of the optical fiber or substantially parallel to the longitudinal axis of the optical fiber (see Fig. 6). 
Regarding claims 31 and 37, Acuna discloses a processor configured to (1) calculate an appropriate position of the heat source or the optical imaging device based on a specification of the connector termination, or (2) control a position of the heat source or the optical imaging device (paras [0019, 0021]). 
Regarding claim 32, Acuna discloses a user interface or a display (paras [0019, 0021]). 

Regarding claim 34, Acuna discloses a system for forming a fused connector end, the system comprising: a heat source (paras [0015, 0026, 0027]); and an optical fiber (12) and a ferrule (16). 
Acuna is silent as to an optical imaging device positioned so as to provide images of the proximal portion of the connector termination. However, Contag discloses a device for fusion splicing fibers that has a first optical imaging device (31) having a first viewing axis (shown by dotted line extending to 31), and a second optical imaging device (32) positioned so as to provide images of the connector termination along a second viewing axis (shown by line extending to 32), wherein the second viewing axis is different from the first viewing axis (paras [0015, 0021, 0026, 0027]), and wherein the first viewing axis is parallel to or coaxial with a longitudinal axis of the optical fiber (see para [0021] wherein the imaging devices can be placed anywhere preferably at angles of 90˚, i.e. along the x, y, or z axis). Contag teaches that imaging the termination allows for controlling of the position of the fiber (see at least paragraph [0028]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the imaging method taught by Contag in the fusing system of Acuna so as to adjust the position of the fiber as needed so that the fused fiber is successfully and desirably fused (thus meeting a predetermined specfication). Doing so would require only routine skill in the art and would ensure a properly aligned fused connector termination by adjusting the location of the fiber as needed to ensure a proper and accurate fusion.
Regarding claim 38, Acuna discloses a system for forming a fused connector end, the system comprising: a movable heat source configured to apply heat to a proximal portion of a connector termination in order to fuse an optical fiber (12) to a ferrule (16) (paras [0015, 0026, 0027]). 
Acuna is silent as to an optical imaging device positioned proximate to the optical fiber when the heat source applies heat to the proximal portion of the connector termination. However, Contag 
Regarding claim 41, Contag discloses in Fig. 1, the pre-determined specification includes one or more of the following specifications: a diameter of the proximal face of the connector termination, a depth of the proximal face of the connector termination, a curvature of the proximal face of the connector termination, a surface smoothness of the proximal face of the connector termination, a depth of heat penetration, or an extent of fusion of the inner optical fiber to the outer ferrule (para [0026]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883